FLETCHER, Chief Judge
(concurring):
Under the rationale of United States v. Boswell, 6 M.J. 307, 320 (C.M.A.1979), the gun in this case would not be admissible. I agree that overwhelming evidence of guilt exclusive of the inadmissible item may permit errors of this nature to be harmless.1
The test adopted by this court in United States v. Ward, 1 M.J. 176, 180 (C.M.A.1975), was “that before an error founded solely upon the federal constitution can be held harmless under Article 59(a) [Uniform Code of Military Justice], the court must be able to declare a belief that it was harmless beyond a reasonable doubt.” I believe the evidence other then the gun supports the verdict of guilty beyond a reasonable doubt.
Judge PERRY concurs in the result.

. See Fahy v. State of Connecticut, 375 U.S. 85, 84 S.Ct. 229, 11 L.Ed.2d 171 (1963), Chapman v. State of California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); Bumper v. North Carolina, 391 U.S. 543, 88 S.Ct. 1788, 20 L.Ed.2d 797 (1968); Harrington v. State of California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969).